70 N.Y.2d 943 (1988)
The People of the State of New York, Respondent,
v.
Juan Castro, Appellant.
Court of Appeals of the State of New York.
Argued January 7, 1988.
Decided January 14, 1988.
Henry Winestine and Philip L. Weinstein for appellant.
Robert M. Morgenthau, District Attorney (Beth J. Thomas and Amyjane Rettew of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*944MEMORANDUM.
The order of the Appellate Division should be affirmed.
"Whether a police officer has the requisite reasonable suspicion to believe a defendant had been, is then or is about to be engaged in conduct in violation of the law is generally a mixed question of law and fact which can rarely be resolved as a matter of law" (People v Chilton, 69 N.Y.2d 928, 929; *945 People v Harrison, 57 N.Y.2d 470, 477-478). Inasmuch as there is evidence in the record to support the hearing court's finding, undisturbed by the Appellate Division, that there was a sufficient predicate for the officer's interference with defendant as he attempted to walk away from the taxi, our review process is at an end (People v Jones, 69 N.Y.2d 853, 855).
Order affirmed in a memorandum.